Dismissed and Opinion Filed January 8, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01631-CV

   IN RE GREYHOUND LINES, INC., FIRST GROUP AMERICA, AND LAVANDA
                   GORDON WASHINGTON, Relator

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-02505-J

                            MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Lang


       Before the Court is the motion of relators Greyhound Lines, Inc., FirstGroup America,

and Lavonda Gordon Washington to withdraw their petition for mandamus in the above

captioned proceeding pursuant to which relators advise the court that they have entered a

settlement agreement in the action from which this mandamus proceeding arose. The Court

GRANTS the motion to dismiss. Accordingly, we DISMISS relator’s petition for writ of

mandamus as moot. Tex. R. App. P. 42.1 (a)(2).




131631F.P05
                                                  /Douglas S. Lang/
                                                  DOUGLAS LANG
                                                  JUSTICE